Ethridge, J.
(dissenting).
I dissent in the foregoing case for the reason that in my opinion the appellee was directed by the woods foreman, who occupied the place of the master, to take down the skidder; that this order involved doing whatever was necessary to perform the work. Erkhart went to the appropriate place to release the guy wire when called upon by Gibson, who had climbed up the tree to release it there, and he did this without knowledge of the position of the tree, *420broken and by wbicb be was injured. It was tbe duty of tbe master before directing tbe work to be done to see that the place of work was in a reasonably safe condition. It is manifest from this record that tbe broken tree was resting on tbe guy wire, and that tbe tree fell because of slacking the guy wire which supported it. Foreman Clarke was not a fellow-servant, but was representative of the master. Tbe authorities cited in tbe main opinion are not applicable, in my judgment, to tbe facts of this case, and I have no quarrel with the authorities cited.